Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This document is responsive to applicant’s amendments filed 2/23/2021.  

Claim Interpretation
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: linking device in claim 6.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the 
 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sargisson et al. (US 4,068,470).

Regarding claim 1, Sargisson discloses:
An aircraft comprising:  a jet engine (see fig 1) having a radially outer engine cowling (28) and an auxiliary gear appliance (50) that comprises multiple auxiliary devices (52) that are in operative connection with a drive shaft (56) that is in operative connection with an engine shaft that rotates about a central axis (see fig 1), wherein the auxiliary gear appliance is arranged in the radial direction of the jet engine at least partially outside the outer engine cowling (see fig 1) , a space frame (see fig 1 – the structure forming pocket 54 that components 50, 52, etc. are mounted to/in) that is directly connected to at least one chosen from an aircraft fuselage and an aircraft wing (the structure forming 54 is directly connected to the wing), wherein the auxiliary gear appliance is positioned in an interior of the space frame (see fig 1 and col 2, lines 26-32).

Regarding claim 2, Sargisson discloses:
The aircraft according to claim 1, wherein the space frame is arranged at least partially inside an engine pylon that supports the jet engine (see fig 1 and col 2, lines 26-32).

Regarding claim 3, Sargisson discloses:
The aircraft according to claim 1, wherein the space frame includes linking elements (elements shown in fig 1 linking the auxiliary devices) for the auxiliary devices and at least one chosen from conduits, tubes and/or wiring harnesses positioned in the space frame (see fig 1- conduits and tubes are shown).

Regarding claim 4, Sargisson discloses:
The aircraft according to claim 1, wherein the auxiliary gear appliance is arranged at least partially inside  at least one chosen from an aircraft fuselage, an engine pylon (see fig 1 and col 2, lines 26-32) and an aircraft wing.

Regarding claim 5, Sargisson discloses:
The aircraft according to claim 1, wherein the drive shaft extends through a support strut of the jet engine, with the jet engine being linked to at least one chosen from an engine pylon (see fig 1 and col 2, lines 26-32), an aircraft fuselage and an aircraft wing in an area of the support strut. 

Allowable Subject Matter

Claims 6-12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant's arguments filed 2/23/2021 have been fully considered but they are not persuasive.  The applicant argues that Sargisson does not anticipate or render obvious amended claim 1 because .

    PNG
    media_image1.png
    354
    636
    media_image1.png
    Greyscale
 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure is found in the Notice of Reference Cited (PTO-892).
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD G DAVIS whose telephone number is (571)270-5005.  The examiner can normally be reached on Mon-Thurs 8am-6:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Collins can be reached on 571-272-6886.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RICHARD G DAVIS/
Primary Examiner, Art Unit 3644